IN THE DISTRICT COURT OF APPEAL
TALEEN A. ASHBY and JOHN              FIRST DISTRICT, STATE OF FLORIDA
W. ASHBY,
                                      NOT FINAL UNTIL TIME EXPIRES TO
      Appellants,                     FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
v.
                                      CASE NO. 1D16-1046
WELLS FARGO BANK, N.A.,
AS TRUSTEE FOR THE
CERTIFICATEHOLDERS     OF
SOUNDVIEW HOME LOAN
TRUST 2007-OPT4, ASSET-
BACKED       CERTIFICATES,
SERIES 2007-OPT4,

     Appellee.
_____________________________/

Opinion filed March 6, 2017.

An appeal from the Circuit Court for Nassau County.
Adrian G. Soud, Judge.

Lynn Drysdale, Jacksonville Area Legal Aid, Inc., Jacksonville, for Appellants.

Monika E. Siwiec, Michael Eisenband, Nicole R. Topper, and David Ehrlich of
Blank Rome, LLP, Boca Raton, for Appellee.


PER CURIAM.

      AFFIRMED. See Bolous v. U.S. Bank Nat’l Ass’n, 41 Fla. L. Weekly D2448

(Fla. 4th DCA Nov. 2, 2016); Deutsche Bank Nat’l Trust Co. v. Marciano, 190 So.
3d 166 (Fla. 5th DCA 2016).

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.